Citation Nr: 1506726	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-37 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to December 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

The March 2008 rating decision granted the Veteran service connection and a noncompensable rating for bilateral hearing loss.  The Veteran timely appealed the noncompensable rating.  The Veteran did not indicate on his March 2009 VA Form 9 whether he wanted a Board hearing.  However, he submitted a new VA Form 9 in August 2010 and indicated that he wanted a Board hearing at a local VA office regarding his hearing loss claim.  

The Board notes that on his August 2010 VA Form 9 the Veteran indicated that he wanted to appeal additional claims other than the hearing loss claim.  However, the hearing loss claim was the only issue at that time which was developed to a point that a VA Form 9 could perfect an appeal.  Only the Veteran's hearing loss claim is currently in appellate status before the Board.  The additional claims have since been adjudicated, and the Veteran did not thereafter initiate an appeal as to them.  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders pertinent to the issue on appeal have already been considered by the RO in adjudicating the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2010 the Veteran requested a Travel Board hearing before a Veterans Law Judge.  The Veteran has not yet been scheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




